Case: 14-15092    Date Filed: 07/02/2015   Page: 1 of 3


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                No. 14-15092
                            Non-Argument Calendar
                          ________________________

                 D.C. Docket No. 1:11-cr-00427-TWT-CCH-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                       versus

CHARLES HORTON,
a.k.a. Charlie Horton,

                                                            Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                 (July 2, 2015)

Before MARCUS, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-15092     Date Filed: 07/02/2015    Page: 2 of 3


      Charles Horton, proceeding pro se, appeals the district court’s denial of his

motion for a new trial based on newly-discovered evidence that his right to vote

was restored before the court convicted him of being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g). Specifically, Horton asserts that he

received a document stating that his principal civil liberties had been restored, and

that document did not mention a continuing restriction on his right to own

firearms. Horton argues that, because his right to vote had been restored, his prior

felony conviction did not satisfy § 922(g). Upon review of the record and

consideration of the parties’ briefs, we affirm.

      We review the denial of a motion for new trial on the basis of

newly-discovered evidence for an abuse of discretion. United States v. Barsoum,

763 F.3d 1321, 1341 (11th Cir. 2014), cert. denied, ___ U.S. ___, 135 S. Ct. 1883

(2015). To succeed on a motion for new trial based on newly-discovered evidence,

a defendant must prove that (1) the evidence was discovered after trial; (2) the

failure to discover the evidence earlier was not due to a lack of diligence; (3) the

evidence is not merely cumulative or impeaching; (4) the evidence is material; and

(5) the evidence is such that a new trial would probably produce a different result.

Barsoum, 763 F.3d at 1341. “Courts should use great caution in granting such

motions as they are highly disfavored.” Id. (quotation omitted).




                                           2
              Case: 14-15092     Date Filed: 07/02/2015   Page: 3 of 3


      It is unlawful for anyone who has previously been convicted of a felony to

possess firearms or ammunition. 18 U.S.C. § 922(g). Convicted felons whose

civil rights have been restored are excluded from this restriction. Id. § 921(a)(20).

      Horton states that he received a document advising him that his civil rights

had been restored, but the record only shows that he was registered to vote before

he committed the offense conduct. The restoration of a convicted felon’s right to

vote, alone, is not sufficient to satisfy § 921(a)(20). United States v. Thompson,

702 F.3d 604, 608 (11th Cir. 2012). Therefore, a new trial would not produce a

different result. See Barsoum, 763 F.3d at 1341. Accordingly, the district court

did not err in denying Horton’s motion for a new trial.

      AFFIRMED.




                                          3